DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 & 4-21 are currently pending on the application, of which claims 1, 8, 13-14, & 16-17 are currently amended and claim 3 has been cancelled.
The previous rejection to claim 14 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims.
In view of the amendments to the claims, the previous rejection to the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 is withdrawn. However a new grounds of rejection is made using the same references as before with a different interpretation but including newly found reference Mallory.
Response to Arguments
Applicant’s arguments, see Page 1 Interview Summary section, filed 07/12/2021, with respect to the rejection(s) of claim(s) 1-2 & 4-21 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same references but including newly found reference Mallory (US20100314977A1).
Claim Interpretation
The term slide is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a guiding surface (such as a feeding mechanism) along which something slides” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/slide).
The term silverware is being interpreted under its plain meaning, as defined by Merriam-Webster as: “knives, forks, spoons, etc. made of steel or other materials” (accessed 02/23/2021 from https://dictionary.cambridge.org/us/dictionary/english/silverware), also known as cutlery.
 The term rack is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a framework, stand, or grating on or in which articles are placed” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/rack).
The term basket is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a receptacle made of interwoven material (such as osiers)” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/basket).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2 & 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) in view of Kulkarni (US20170224189A1) and Mallory (US20100314977A1).
Regarding claim 1, Buehlmeyer discloses a dishwasher (Fig.1) comprising a tub (Fig.1 ref 2); a first rack (Fig.1 ref 7); the first basket has a first slide mechanism that connects the first rack to the tub (see Fig.1 show casing rack ref 7 slid out and rack ref 12 slid in, see also [0022]) and allows for movement of the rack horizontally from a first deployed position to a first stowed position and vice-versa; a second rack (Fig.1 ref 5) with a second slide mechanism (Fig.1 refs 9 & 10) that connects the first rack to the second rack [0027] and such that the second rack is horizontally positionable between a second stowed position in the first rack and a second deployed position outwardly away from the first rack, the second deployed position being different from the second stowed position, and the second stowed position is a fully stowed position and the second deployed position is a fully deployed position (see Fig.1 double arrow above ref 10 and [0027]). Buehlmeyer does not disclose the presence of baskets within the second rack, however a feature is known in the art as evidenced by Kulkarni.
Kulkarni discloses a rack assembly for dishwasher wherein it is known to provide one or modular baskets within a rack for the purposes easily loading and prewashing (abstract, see also 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the second rack of Buehlmeyer to include at least one modular basket within said rack in order to facilitate loading and prewashing (Kulkarni abstract and [0004-0005 & 0042]). Assuming arguendo that Buehlmeyer does not explicitly show a sliding mechanism, it would have been obvious to one of ordinary skill in the art to utilize the sliding mechanism of Kulkarni in order to provide the desired rack movement of Buehlmeyer. Furthermore, it is routine and in the purview of one of ordinary skill in the art to utilize a known type of sliding mechanism where one is not provided. Since the modular baskets disclosed by Kulkarni are significantly smaller in size than the rack they are disposed in, one of ordinary skill in the art would reasonably expect that the baskets are capable of being removed regardless of the rack position via manipulation of the basket within the rack. However, assuming arguendo that such a feature would not be reasonably expected then it would be obvious in light of the teachings of Mallory.
Mallory discloses an adjustable dishwasher rack (abstract), wherein a wire rack has a discontinuous bottom portion that is removable/foldable (see Figs.1-6) in order for tall items to be stored without obstruction [0003 & 0010-0011]. Mallory also shows the allowance of utensils (Fig.3 ref 26) from a wire rack (Fig.3 ref 22) through the foldable/removable part or a first wire rack in order to prevent obstruction of the sliding of each rack. Mallory and Buehlmeyer are analogous in the art of dishwashers.

Regarding claims 2 & 4-6, Modified Buehlmeyer teaches the dishwasher of claim 1, wherein the first and second sliding mechanisms are slides (see Buehlmeyer Fig.1 refs 9 & 10, also Kulkarni Fig.2 refs 120, 122, 134, & 136). The second rack is positioned within an outer periphery of the first rack when stowed (see Buehlmeyer [0022-0023]). The second rack is also in the second deployed position when the first rack is the at least first stowed position (see Buehlmeyer Fig.1 & [0023], showing the second rack has movement independent of the first rack via double arrow, thus the second rack is capable of being in either the second stowed or second deployed position when the first rack is in either the first deployed or first stowed position).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1), Kulkarni (US20170224189A1), and Mallory (US20100314977A1) as applied to claim 1 above, and further in view of Woo (US20060289041A1).
Regarding claim 7, Modified Buehlmeyer teaches the dishwasher of claim 1, wherein the rack is intended for cutlery (Buehlmeyer [0023]), thus one of ordinary skill in the art would have provided the modular baskets for the second rack such that they are silverware (cutlery) baskets. However, assuming arguendo that it would not have been obvious to provide the basket to be a 
Woo discloses a dishwasher (Fig.1) wherein a silverware basket (Fig.2) is provided within a rack (Fig.1 ref 150) in order to hold silverware that is be washed. Woo and Buehlmeyer are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the basket of Modified Buehlmeyer such that it is a silverware basket. Further, since the second rack is intended for cutlery, one of ordinary skill in the art would have found it obvious to provision the basket within the cutlery rack such that it is a silverware basket.

Claims 8, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) in view of Mallory (US20100314977A1).
Regarding claims 8 & 15-16, Buehlmeyer discloses a dishwasher (Fig.1) comprising a tub (Fig.1 ref 2); a first rack (Fig.1 ref 7) positionable within the dishwasher as a stowed position [0022] and a deployed position outside of the tub [0023]; a second rack (Fig.1 ref 5) disposed in the first rack between the first stowed and deployed position, the second rack being in a second stowed position [0022]; a slide mechanism (Fig.1 refs 9 & 10, the rail and rollers reading on a slide) that connects the first rack to the second rack [0027] and such that the second rack is horizontally translatable between a second stowed position in the first rack and a second deployed position outwardly away from the first rack (see Fig.1 double arrows above ref 10 also [0022-0023]). Buehlmeyer also discloses that the baskets are known to be made of wire mesh [0002], synonymous to a wire rack. Therefore, it is reasonable expected that the racks are wire 
Mallory discloses an adjustable dishwasher rack (abstract), wherein a wire rack has a discontinuous bottom portion that is removable/foldable (see Figs.1-6) in order for tall items to be stored without obstruction [0003 & 0010-0011]. Mallory also shows the allowance of utensils (Fig.3 ref 26) from a wire rack (Fig.3 ref 22) through the foldable/removable part or a first wire rack in order to prevent obstruction of the sliding of each rack. Mallory and Buehlmeyer are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the racks of Buehlmeyer such that they are wire racks that have an upper edge of the first rack that is removable/foldable in order to allow tall utensils to fit within the second rack and not impede or obstruct sliding of the first and second rack (Mallory [0026]). Since the second rack is located within the first rack, the modification would be applied such that utensils within the second rack do not obstruct the sliding of the second rack (i.e. getting caught on a portion of the first rack). Such a modification would provide a front side portion of the first rack, specifically the top edge of the first rack to be discontinuous and without an outer periphery such that the second rack, which is located within said front portion, is capable of sliding out when tall utensils are present without obstruction form the first rack.
Regarding claims 11-14, Modified Buehlmeyer teaches the rack of claim 8, wherein the second rack has a second deployed position that is different from the second stowed position (see 
Regarding claims 17-19, Modified Buehlmeyer teaches the dishwasher of claim 16, wherein the second rack projects from the front side of the first rack when the second rack is in the deployed position (see Buehlmeyer Fig.1). The second rack is in the deployed position when the first rack is either in the first stowed position or the deployed position (see Buehlmeyer Fig.1 & [0022-0023], showing the second rack has movement independent of the first rack via double arrow, thus the second rack is capable of being in either the second stowed or second deployed position when the first rack is in either the first deployed or first stowed position)

Claims 9 & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) and Mallory (US20100314977A1) as applied to claims 8 and 16 above, and further in view of Kulkarni (US20170224189A1).
Regarding claims 9 and 20, Modified Buehlmeyer teaches the rack of claim 8 and dishwasher of claim 16, wherein the first wire rack is mounted to the tub such that it is capable of sliding in and out of the tub [0022]. Assuming arguendo that Buehlmeyer does not explicitly disclose a slide mechanism, the following alternative rejection is provided. Although Buehlmeyer discloses the movement of the rack in and out of the rack, there is no specific disclosure of a sliding mechanism structure. However, such a feature is well known in the art for its intended purpose, as evidenced by Kulkarni.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the first rack to utilize the sliding mechanism of Kulkarni in order to provide the desired rack movement of Buehlmeyer. Furthermore, it is routine and in the purview of one of ordinary skill in the art to utilize a known type of sliding mechanism where one is not provided.
Regarding claim 21, Modified Buehlmeyer teaches the dishwasher of claim 20, wherein the first rack and the second rack travel in respective first and second directions, which are the same direction, as they travel from their respective stowed positions to their deployed positions (see Buehlmeyer Fig.1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer et al. (US20090140619A1) and Mallory (US20100314977A1) as applied to claim 8 above, and further in view of Kulkarni (US20170224189A1) and Woo (US20060289041A1).
Regarding claim 10, Modified Buehlmeyer teaches the rack of claim 8 but does not disclose the presence of baskets within the second rack, however a feature is known in the art as evidenced by Kulkarni.
Kulkarni discloses a rack assembly for dishwasher wherein it is known to provide one or modular baskets within a rack for the purposes easily loading and prewashing (abstract, see also Fig.3). Further, Kulkarni discloses that the racks are disposed on rails and roller systems for 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the second rack of Buehlmeyer to include at least one modular basket within said rack in order to facilitate loading and prewashing (Kulkarni abstract and [0004-0005 & 0042]). Since the rack is intended for cutlery (Buehlmeyer [0023]), thus one of ordinary skill in the art would have provided the modular baskets for the second rack such that they are silverware (cutlery) baskets. However, assuming arguendo that it would not have been obvious to provide the basket to be a silverware basket, the following alternative rejection is provided. Modified Buehlmeyer does not disclose the basket being a silverware basket, however silverware baskets for cutlery within racks are known in the art, as evidenced by Woo.
Woo discloses a dishwasher (Fig.1) wherein a silverware basket (Fig.2) is provided within a rack (Fig.1 ref 150) in order to hold silverware that is be washed. Woo and Buehlmeyer are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the basket of Modified Buehlmeyer such that it is a silverware basket. Further, since the second rack is intended for cutlery, one of ordinary skill in the art would have found it obvious to provision the basket within the cutlery rack such that it is a silverware basket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basme et al. (WO2018188879A1) discloses a dishwasher with a rack having multiple racks/baskets therein with a track connecting each rack to cycle the racks vertically and horizontally (see Figs.3 and 5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bretaud et al. (FR2958145A1), Kauffman et al (US3466109A), Welch (US20050133063A1) all disclose a rack connected to another rack via a rail, guide mechanism and sometimes bracket.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bujak et al. (DE102013013649A1) discloses a dishwasher with a sing guide rail assembly (Fig.4) which connects two racks to each other and the tub (see Fig.2 refs 22 and 14)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711